 


109 HRES 556 EH: Expressing the sense of the House of Representatives that a National Methamphetamine Prevention Week should be established to increase awareness of methamphetamine and to educate the public on ways to help prevent the use of that damaging narcotic.
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 556 
In the House of Representatives, U. S., 
 
April 6, 2006 
 
RESOLUTION 
Expressing the sense of the House of Representatives that a National Methamphetamine Prevention Week should be established to increase awareness of methamphetamine and to educate the public on ways to help prevent the use of that damaging narcotic. 
 
 
Whereas methamphetamine is a highly addictive, man-made drug that can be injected, snorted, smoked, or ingested orally, the effects of which include feelings of euphoria that last for up to 24 hours and psychotic behavior such as auditory hallucinations, mood disturbances, delusions, and paranoia, potentially causing the user to experience homicidal or suicidal thoughts as well as violent behavior and brain damage;  
Whereas the number of admissions to treatment in which methamphetamine was the primary substance of abuse increased exponentially from 20,776 in 1993 to 116,604 in 2003;  
Whereas methamphetamine is easily produced in clandestine laboratories, known as meth labs, using a variety of volatile and toxic ingredients available in stores, and presents a danger to the individual preparing the methamphetamine, the community surrounding the laboratory, and the law enforcement personnel who discover the laboratory;  
Whereas the Drug Enforcement Administration reports that domestic meth lab seizures have increased from 7,438 in 1999 to 17,170 in 2004;  
Whereas studies have found that methamphetamine use is strongly linked to identity theft, domestic violence, overall crime rates, child abuse, and child neglect;  
Whereas the National Association of Counties has conducted surveys with law enforcement and child welfare officials in more than 500 counties, and found that 87 percent of all law enforcement agencies surveyed reported increases in methamphetamine-related arrests in recent years, and 40 percent of all the child welfare officials in the survey reported increased out-of-home placements of children due to methamphetamine use;  
Whereas methamphetamine use and production is prevalent around the world;  
Whereas approximately 65 percent of the methamphetamine supply in the United States is trafficked in the form of a finished product from other countries;  
Whereas the United Nations Office on Drugs and Crime reports that more than 30,000,000 people around the world use amphetamine-type stimulants, a number that eclipses the combined global use of cocaine and heroin;  
Whereas methamphetamine and narcotics task forces, judges, prosecutors, defense attorneys, substance abuse treatment and rehabilitation professionals, law enforcement officials, researchers, students and educators, community leaders, parents, and others dedicated to fighting methamphetamine have a profound influence within their communities; and  
Whereas the establishment of a National Methamphetamine Prevention Week would increase awareness of methamphetamine and educate the public on effective ways to help prevent methamphetamine use at the international, Federal, State, and local levels: Now, therefore, be it  
 
That it is the sense of the House of Representatives that— 
(1)a National Methamphetamine Prevention Week should be established to increase awareness of methamphetamine and educate the public on effective ways to help prevent methamphetamine use at the international, Federal, State, and local levels; and 
(2)the people of the United States and interested groups should be encouraged to observe National Methamphetamine Prevention Week with appropriate ceremonies and activities. 
 
Karen L. HaasClerk. 
